Citation Nr: 1433247	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  11-03 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Neil B. Riley, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served in the Maryland Army National Guard from September 1978 to February 1987, with intermittent periods of active duty for training (ACDUTRA).  

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction was subsequently transferred to the RO in Baltimore, Maryland

The issue of entitlement to nonservice-connected pension benefits has been raised by the record, specifically within a November 2008 statement from the Veteran's representative; however, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The Veteran testified below the undersigned Veterans Law Judge (VLJ) at an April 2014 Board hearing in Washington, DC and a transcript of the hearing is of record.  To the extent that the Veteran and her representative discussed the potential appellate status of additional claims, including entitlement to service connection for posttraumatic stress disorder (PTSD), the Board notes that the Veteran submitted statements in February 2011 and July 2011 which ultimately limited her appeal to the two issues listed above.  Therefore, the Board finds that the only issues in appellate status are those listed on the preceding page.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the inevitable delay that will result from this remand, additional development is necessary.  Specifically, the Board finds that a VA examination is required to properly adjudicate the Veteran's claims on appeal.  

VA must provide a medical examination or opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 C.F.R. § 3.159(c)(4)(i) (2013).  When deciding whether an examination or opinion is necessary, the Secretary shall consider the evidence of record, "taking into consideration all information and lay or medical evidence (including statements of the claimant)."  38 U.S.C.A. § 5103A(d)(2) (West 2002).  

The medical evidence of record, including VA treatment records, private treatment records, and Social Security Administration (SSA) disability records, confirms that the Veteran has current lumbosacral and bilateral knee conditions; specifically, x-ray and MRI evidence document a L5-S1 herniated nucleus pulposus effecting the traversing left S1 nerve root at the L5-S1 level, degenerative changes at the L4-5 level, and medial compartment narrowing and osteophyte formation at the superior poles of the patella.  Service treatment records document the Veteran's complaints of back pain and bilateral knee pain in service.  Furthermore, the Veteran submitted a June 2014 private medical opinion from an orthopaedic surgeon which states that the Veteran has a lumbosacral condition with lower extremity radiculopathy which more likely than not is related to her military service.  The Board notes that the July 2014 private medical opinion was based upon a review of the Veteran's medical records and did not include a physical examination of the Veteran, nor did it provide a supporting rationale for the conclusion that the diagnosed conditions were related to the Veteran's military service.  Consequently, this evidence is insufficient upon which to base a grant of service connection.  However, the private medical opinion does provide at least some indication that the Veteran's complaints of pain in her back and knees may be associated with her military service.  As such, the Board finds that a remand is necessary to obtain a VA examination and thorough medical opinion regarding the etiology of the Veteran's complaints of back and bilateral knee pain.  

The Board acknowledges that further clarification, including an in-person examination, could be sought from the private orthopaedic surgeon rather than a VA examiner.  See Savage v. Shinseki, 24 Vet. App. 259, 269-71 (2011) (in some circumstances, VA has a duty to return for clarification unclear or insufficient examination reports, even when they do not originate from VA medical personnel).  However, it is unknown how quickly clarification could be obtained from the private orthopaedic surgeon; the Board notes that the April 2014 record was held open 60 days, after which the Veteran's representative requested an additional 60 days in order to submit evidence.  Additionally, a private in-person examination would likely be burdensome given the geographic distance between the Veteran, in Maryland, and the private orthopaedic surgeon, in New Hampshire.  Moreover, the Board notes that the private orthopaedic surgeon does not appear to have provided regular medical treatment to the Veteran; rather, it appears the review of records and resulting opinion were provided on a one-time basis at the request of the Veteran's representative.  Thus, it is not clear that the private orthopaedic surgeon is any more familiar with the Veteran, and hence, better suited to provide an opinion in this instance, than a VA examiner.  Finally, a VA examination and opinion may be easily obtained without compromising the favorable character of the private opinion.  See id.  

Additionally, the Board notes that the most recent VA treatment records within the claims file are from April 2011 and the most recent private treatment records are from July 2012.  Therefore, upon remand, any updated relevant VA or private treatment records should be obtained and associated with the claims file prior to the Veteran being afforded a VA examination, so that such examination is based upon a review of all relevant records.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (examination opinions should be based on all "procurable and assembled data").  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify any current, relevant private treatment records from July 2012 to the present and VA treatment records from April 2011 to the present.  After gaining authorization to obtain any private records, document all efforts to obtain both private and VA treatment records, including follow-up requests, if appropriate.  If any such records are unavailable, follow the appropriate procedures in 38 C.F.R. § 3.159(e).  

2.  Thereafter, schedule the Veteran for a VA examination with respect to her claims of back and bilateral knee disabilities.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

After a physical examination of the Veteran, the examiner is asked to offer an opinion as to the existence of any current back or bilateral knee disability and whether any such disability is at least as likely as not (a 50 percent probability or greater) etiologically related to the Veteran's active military service, to include her documented complaints of back and knee pain during service.  

The examiner must also specifically consider, and comment upon, the June 2014 opinion of the private orthopaedic surgeon, reconciling their opinions as necessary.  

The examiner should provide a complete rationale for all conclusions reached including a description of the evidence relied upon and rejected in reaching the opinion.  If the VA examiner cannot provide an opinion without resorting to speculation, the examiner must so state and then provide a complete rationale for why the requested opinion would require such speculation.  

3.  After the above, readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal is not fully granted, send the Veteran and her representative a supplemental statement of the case (SSOC) and allow a reasonable opportunity to respond before returning the file to the Board for further appellate consideration, if otherwise in order.  

(CONTINUED ON THE FOLLOWING PAGE)

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



